Title: To Thomas Jefferson from Albert Gallatin, 21 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     March 21 1808
                  
                  I enclose the rough draft of a circular to the collectors for the execution of the 7th Section of the last embargo act. We are earnestly urged to give instructions; & strong representations are made that all the applications may not be sent here in the first instance for examination. The loss of time, the time of the West India crops, the capitulation of S. Croix, and the fear of some new orders from Great Britain which might forbid the exportation of W. India produce in vessels that will go there in ballast, are stated in support of the request. I have tried to modify the letter on that principle & now submit it to your consideration. Be pleased to make the alterations which you think essential & to return the letter in order that it may be printed and sent on.
                  I think that the Sierra Leona application which is also enclosed may be granted at once.
                  An application from Gen. Stevens for another object is also enclosed. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
               